DETAILED ACTION
Applicant’s amendment received on August 31, 2022 in which claims 1-6 were amended has been fully considered and entered, but the arguments are not deemed to be persuasive.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The Applicant amended the claims to recite “wherein the triangle merging candidate selector derives the first triangle merging candidate from the merging candidate list that can include a merging candidate that is bi-prediction using a first index that specifies the first triangle merging candidate that is uni-prediction, and derives the second triangle merging candidate from the merging candidate list that can include a merging candidate that is bi-prediction using a second index that specifies the second triangle merging candidate that is uni-prediction, at a same priority as the normal merging candidate”.

The newly added limitations are met by the prior art of record in Chiang’s paragraphs [0031] and [0059], among other sections of the prior art.  The claim includes the language “can include a merging candidate that is bi-prediction”. The “can include…” is a possibility, which means there may be cases where the merging candidate list does not include a merging candidate. 


Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chaing et al. (US Patent Application Publication no. 2022/0070456).

Regarding claims 1-2, Chiang discloses a moving picture coding method and device using a merge mode (See Abstract), comprising: a merging candidate list constructor structured to construct a merging candidate list including spatial merging candidates (See Chiang [0002], [0044] and [0056]); a normal merging candidate selector structured to select a normal merging candidate that is uni-prediction or bi-prediction from the merging candidate list (See Chiang [0039] and [0059]); and a triangle merging candidate selector structured to select, from the merging candidate list, a first triangle merging candidate that is uni-prediction and a second triangle merging candidate that is uni-prediction (See Chiang [0031], [0037]-[0038]), wherein the triangle merging candidate selector derives the first triangle merging candidate from the merging candidate list that can include a merging candidate that is bi-prediction using a first index that specifies the first triangle merging candidate list that is uni-prediction (See Chiang [0014], [0031] [0038] and [0057]), and derives the second triangle merging candidate from the merging candidate list that can include a merging candidate list that is bi-prediction using a second index that specifies a second index that specifies the second triangle merging candidate is uni-prediction at a same priority as the normal merging candidate (Chiang [0025], [0038]-[0039] and [0056]-[0058]).

As per claim 3, most of the limitations of this claim have been noted in the above rejection of claims 1-2.  In addition, Chiang further teaches a non-transitory computer readable recording medium having embodies thereon a moving picture coding program using a merge mode (See Chiang [0075] and [0078]), the moving picture coding program causing the computer execute the steps as noted in claims 1-2.  Chiang further discloses a first and second uni-prediction triangle merging candidates (See Chiang [0038] and [0058]), and wherein the triangle merging candidate selecting step derives the first triangle merging candidate list and second triangle merging candidate at a same priority as the normal merging candidate (See Chiang [0014], [0031], [0038], [0056]-[0058]).

As per claims 4-5, Chiang discloses a moving picture decoding method and device using merge mode (See Chiang [0038] and [0074]),  comprising a merging candidate list constructor structured to construct a merging candidate list including spatial merging candidates (See Chiang [0002], [0044] and [0056]);  a normal merging candidate selector structured to select a normal merging candidate that is uni-prediction or bi-prediction from the merging candidate list (See Chiang [0039] and [0059]); and a triangle merging candidate selector structured to select, from the merging candidate list (See Chiang [0031], [0037]-[0038]), a first triangle merging candidate that is uni-prediction and a second triangle merging candidate that is uni-prediction (See Chiang [0031], [0037]-[0038]), wherein the triangle merging candidate selector derives the first triangle merging candidate from the merging candidate list that can include a merging candidate that is bi-prediction using a first index that specifies the first triangle merging candidate that is uni-prediction (See Chiang [0014], [0031] [0038] and [0057]), and derives the second triangle merging candidate from the merging candidate list that can include a merging candidate that is bi-prediction using a second index that specifies the second triangle merging candidate that is uni-prediction (See Chiang [0014], [0031], [0038], [0056]-[0058]). at a same priority as the normal merging candidate (See Chiang [0025], [0038], [0058] and [0062]).

As per claim 6, most of the limitations of this claim have been noted in the above rejection of claims 4-5.  In addition, Chiang further teaches a non-transitory computer readable recording medium having embodies thereon a moving picture coding program using a merge mode (See Chiang [0075] and [0078]), the moving picture coding program causing the computer execute the steps as noted in claims 4-5.  Chiang further discloses a first and second uni-prediction triangle merging candidates (See Chiang [0038] and [0058]), and wherein the triangle merging candidate from the merging candidate list that can include a merging candidate that is bi-prediction using a first index that specifies the first triangle merging candidate that is uni-prediction (See Chiang [0014], [0031] [0038] and [0057]), and derives the second triangle merging candidate from the merging candidate list that can include a merging candidate that is bi-prediction using a second index that specifies the second triangle merging candidate that is uni- prediction (See Chiang [0025], [0038]-[0039] and [0056]-[0058]), at a same priority as the normal merging candidate (See Chiang [0056]-[0057], [0062]).

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424